        Case 1:20-cv-04281-TWT-LTW Document 8 Filed 11/11/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NICHON ROBERSON                              )
                                             )
                Plaintiff,                   )
                                             )     Civil Action No.
v.
                                             )     1:20-cv-04281-TWT-LTW
RENTDEBT AUTOMATED                           )
COLLECTIONS, LLC, AND                        )
EXPERIAN INFORMATION                         )
SOLUTIONS, INC.,                             )
                                             )
                Defendants.

 EXPERIAN INFORMATION SOLUTIONS, INC.’S CERTIFICATE OF
    INTERESTED PERSONS AND CORPORATE DISCLOSURE
STATEMENT PURSUANT TO LOCAL RULE 3.3 AND FEDERAL RULE
                OF CIVIL PROCEDURE 7.1
           1.     The undersigned counsel of record for a party to this action

     certifies that the following is a full and complete list of all parties in this

     action, including any parent corporation and any publicly held corporation

     that owns 10% or more of the stock of a party:

                Plaintiff Nichon Roberson;

                Defendant Rentdebt Automated Collections, LLC; and

                Defendant Experian Information Solutions, Inc. The ultimate parent

     company of Experian Information Solutions, Inc. is Experian plc. Experian plc

     owns one hundred percent (100%) of Experian Information Solutions, Inc.


                                             -1-
  Case 1:20-cv-04281-TWT-LTW Document 8 Filed 11/11/20 Page 2 of 4




Experian plc is registered as a public company in Jersey, Channel Islands, and

is publicly traded on the London Stock Exchange.

     2.     The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which

could be substantially affected by the outcome of this particular case:

          The following companies are the US-based subsidiaries of

Experian plc that are not wholly owned:

          (a)   Central Source LLC

          (b)   Online Data Exchange LLC

          (c)   New Management Services LLC

          (d)   VantageScore Solutions LLC

          (e)   Opt-Out Services LLC


     3.     The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

          Michael I. Krause and the law firm of JONES DAY, Attorney for

                Experian Information Solutions, Inc.; and




                                     -2-
   Case 1:20-cv-04281-TWT-LTW Document 8 Filed 11/11/20 Page 3 of 4




         Shimshon Wexler of S Wexler, LLC and Justin M. Baxter of Baxter &

              Baxter, LLP, Attorneys for Plaintiff.



Dated: November 11, 2020                Respectfully submitted,


                                        /s/ Michael I. Krause
                                        Michael I. Krause, Esq.
                                        GA Bar No. 429286
                                        JONES DAY
                                        1420 Peachtree Street NE, Suite 800
                                        Atlanta, GA 30309-3053
                                        Telephone: 404.581.8903
                                        E-Mail: mikrause@jonesday.com
                                        Attorneys for Defendant
                                        Experian Information Solutions, Inc.




                                  -3-
      Case 1:20-cv-04281-TWT-LTW Document 8 Filed 11/11/20 Page 4 of 4




                         CERTIFICATE OF SERVICE
      This is to certify that on November 11, 2020, I have caused a copy of the

foregoing to be electronically filed with the Clerk of the Court by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of

record.



                                          /s/ Michael I. Krause
                                          Michael I. Krause

                                          An Attorney for Defendant Experian
                                          Information Solutions, Inc.




                                        -4-
